Citation Nr: 1428664	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-01 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for left lower extremity peripheral neuropathy.

5.  Whether new and material evidence has been received to reopen the claim of service connection for right lower extremity peripheral neuropathy.

6.  Whether new and material evidence has been received to reopen the claim of service connection for right upper extremity peripheral neuropathy.  

7.  Whether new and material evidence has been received to reopen the claim of service connection for left upper extremity peripheral neuropathy.  

8.  Entitlement to an increased (compensable) disability evaluation for hypertension.  

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Martin Harry, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran (appellant) had active service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.  

The newly reopened issues of service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran does not have currently diagnosed PTSD. 

2.  The RO denied service connection for bilateral hearing loss and tinnitus in May 2006.  The Veteran was notified of this decision in June 2006 and did not appeal this decision nor was any evidence received within the one year period which would have allowed the claim to remain open. 

3.  Evidence received since the denial of service connection for bilateral hearing loss and tinnitus raises a reasonable possibility of substantiating the claim.

4.  The RO denied service connection for peripheral neuropathy of the left and right upper extremities and right lower extremity on the basis that new and material evidence had not been received and denied service connection for left lower extremity peripheral neuropathy on a de novo basis in May 2006.  The Veteran did not file a notice of disagreement with this determination nor was any evidence submitted which would have allowed the claims to remain open; thus, the decisions became final. 

5.  Evidence received since the May 2006 decision denying service connection for left upper extremity peripheral neuropathy is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim. 

6.  Evidence received since the May 2006 decision denying service connection for right upper extremity peripheral neuropathy is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.

7.  Evidence received since the May 2006 decision denying service connection for right lower extremity peripheral neuropathy is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.

8.  Evidence received since the May 2006 decision denying service connection for left lower extremity peripheral neuropathy is duplicative or cumulative in nature and does not relate to an unestablished fact necessary to substantiate the claim.

9.  The Veteran has been shown to require the use of continuous blood pressure medication throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The May 2006 rating determination denying service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302 , 20.1103 (2013).

3.  New and material evidence sufficient to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

4.  The May 2006 rating determination denying service connection for right and left upper extremity peripheral neuropathy and right and left lower extremity neuropathy is final.  38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302 , 20.1103 (2013).

5.  New and material evidence sufficient to reopen the claim of entitlement to service connection for right upper extremity peripheral neuropathy has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

6.  New and material evidence sufficient to reopen the claim of entitlement to service connection for left upper extremity peripheral neuropathy has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

7.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left lower extremity peripheral neuropathy has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

8.  The criteria for a 10 percent rating, and no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance  "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA  do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issues of whether new and material evidence has been received to reopen the claims of service connection for tinnitus and bilateral hearing loss, further assistance is not required to substantiate that element of the claims.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183   (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 11 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2)  (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With regard to the issues of whether new and material evidence has been received to reopen the claims of service connection for right and left upper extremity neuropathy and right and left lower extremity neuropathy, in claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letter provided to the Veteran in October 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial. 

As it relates to the claim for an increased disability evaluation for hypertension, the Board observes that in the October 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The October 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

As it relates to the claim of service connection for PTSD, in the October 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The October 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service and VA, have been obtained and associated with the claims folder.  No other relevant records have been identified. 

As it relates to the claim of service connection for PTSD, the Veteran was afforded a VA examination in August 2013, which provided sufficient information to properly address the Veteran's claim for service connection.  

As to the issue of an increased evaluation for hypertension, the Veteran was afforded VA examinations in November 2007 and July 2013.  Information obtained from these examination provided sufficient detail in order to properly address the Veteran's claim for an increased evaluation.  

As to the claims of whether new and material evidence has been received to reopen the claims of service connection for peripheral neuropathy of the right and left upper and lower extremities, and the necessity for an examination, the Board notes that there is no duty to provide for one prior to reopening the claim. 38 C.F.R. § 3.159(c)(4)(iii) (2013).

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney.  As noted above, he also appeared at a hearing before the undersigned in April 2014.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he has PTSD as a result of his combat experiences in Vietnam. 

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran does not have a diagnosis of PTSD.  The Veteran filed his claim for service connection for PTSD in August 2007.  Importantly, a "current disability" only exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

In the present case, the evidence reveals that at the time of a September 2007 visit, the Veteran had a positive screen for PTSD but no definitive diagnosis of PTSD was rendered.  At the time of a July 2012 outpatient visit, PTSD screening was negative.  

Further, the remaining evidence of record, which includes VA treatment records and VA examination reports, does not demonstrate a current diagnosis for a psychiatric disorder during the appeal period. 

In conjunction with his claim, the Veteran was afforded a VA psychiatric examination in August 2013.  The VA examiner reviewed the Veteran's VA records, interviewed the Veteran, and noted a description of the Veteran's alleged stressor events, social and family history, mental health treatment, and conducted a mental status examination.  The VA examiner then opined that the Veteran did not have a current diagnosis for any mental disorder and that he Veteran denied experiencing any clinically significant symptoms of PTSD or any other mental disorder.  

At his April 2014 hearing, the Veteran indicated that he had not been diagnosed with PTSD.  

Upon review of all the evidence of record, the Board finds that the Veteran does not have PTSD.  In reaching this conclusion, the Board has considered the Veteran's statements in which he contends that he suffers from PTSD.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a mental health disorder, such as depression and anxiety, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose complex mental health disorders of PTSD pursuant to the DSM-IV criteria.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  An opinion as to a psychiatric disorder diagnosis would require knowledge, training, or experience because of its possible multiple etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  The Veteran has not been shown to have such knowledge, training, or experience.  As such, the Board finds the August 2013 VA psychiatric examination to be of greater probative weight than the Veteran's statements. 

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer at 223.  Therefore, without a current disability of PTSD, there may be no service connection for the claimed PTSD.  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for service connection for PTSD have not been met.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board further notes that the Veteran has not been diagnosed with any other psychiatric disorder throughout the course of the appeal.  


New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West  2002); 38 C.F.R. § 3.156 (2013).  "New" evidence means  evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2013).  "Material"  evidence means "evidence that, by itself or when considered  with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the  Secretary determined that an evidentiary presumption had  been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the  original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466(2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material  evidence under 38 C.F.R. § 3.156(b).  Id.  


Hearing Loss and Tinnitus

As it relates to bilateral hearing loss and tinnitus, the RO denied service connection on the basis that the conditions neither occurred in nor were caused by service.  The RO noted that the Veteran's service treatment records were silent regarding complaints or findings of problems with hearing loss or tinnitus.  The RO further observed that there was no indication that the Veteran was involved in combat or was otherwise subjected to acoustic trauma during service, other than to routine military noise exposure.  The RO also noted that the VA examiner indicated that the Veteran had significant noise exposure to acoustic trauma while working as a civilian in construction.  The RO further observed that the VA examiner stated it was less likely than not that the Veteran's hearing loss and tinnitus were due to acoustic trauma while in military service.  

Evidence available at the time of the previous denial included the Veteran's service treatment records, VA treatment records, and the results of the May 2006 VA examination.  As noted above, the Veteran did not appeal the denial nor was evidence received which would have allowed the claims to remain open.  Thus, the decision became final as it relates to both issues.

Evidence added to the record subsequent to the May 2006 rating determination includes VA treatment records, statements from the Veteran and his attorney, and in-depth testimony from the Veteran regarding the conditions that he was exposed to during his period of military service.  

At his April 2014 hearing, the Veteran testified that he was in Vietnam for six months and that during the first six months that he was there he cleared out jungles.  He further reported that he was with the 1st Artillery Station and that they fired 8 millimeter and 105 Howitzers.  He noted that he was involved with building artillery units during the day and firing weapons at night.  The Veteran indicated that he did not experience any hearing loss prior to military service.  The Veteran further testified that there was a misunderstanding at the time of the prior examination and that he had not performed heavy construction.  He reported that he had been self-employed for the most part and that he worked on central air conditioning and heating.  The Veteran stated that although the prior rating determination stated that he was not exposed to combat, this was incorrect.  The Veteran also testified as to having had ringing in his ears for many years.  

The Board finds that new and material evidence has been received to reopen the previously denied claims of service connection for bilateral hearing loss and tinnitus.  Subsequent to the prior denial, the Veteran has provided in-depth testimony as to the acoustic trauma that he encountered in service, which the Board finds consistent with his duties performed in service.  

The above evidence relates to previously unestablished elements of the claims, specifically that the Veteran was not exposed to combat or acoustic trauma in service, which has been contradicted by the Veteran's current testimony, and provides a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Therefore, the claims for service connection for bilateral hearing loss and tinnitus are reopened. 

The newly reopened claims of service connection for bilateral hearing loss and tinnitus will be addressed in the remand section of this decision. 


Left and Right Upper Extremity Peripheral Neuropathy and Left and Right Lower Extremity Peripheral Neuropathy

In May 2006, the RO denied service connection for right upper extremity, left upper extremity, and right lower extremity peripheral neuropathy on the basis that new and material evidence had not been received to reopen the previously denied claims of service connection.  The RO also denied service connection for peripheral neuropathy of the left lower extremity on a de novo basis.  

In denying service connection for right upper and lower extremity and left upper extremity peripheral neuropathy, the RO indicated that the evidence reviewed in connection with the claim did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The RO found that the evidence did not show that peripheral neuropathy of these extremities related to the service-connected condition of DM nor was there any evidence of these disabilities during military service.  The RO noted that the current VA examination, conducted in March 2006, did not show that the Veteran had evidence of peripheral neuropathy.  The Veteran was noted to have symptoms of plantar fasciitis and tinea pedis but there were no signs of peripheral neuropathy.  It was observed that sensory testing was intact to monofilament testing, vibratory, and pinprick sensation.  

As to the left lower extremity, the RO found that the evidence did not show that peripheral neuropathy was related to the service-connected DM nor was there evidence of this disability during the military.  The RO indicated that the current VA examination found that the Veteran had no evidence of peripheral neuropathy.  The Veteran was noted to have symptoms of plantar fasciitis and tinea pedis but there were no signs of peripheral neuropathy.  Sensory testing was noted to be intact with monofilament testing, vibratory, and pinprick sensation.  

Evidence available to the RO at the time of the May 2006 rating determination included the Veteran's service treatment records, VA treatment records, the results of a VA examination performed in October 2003, a November 2005 letter from the Veteran's treating VA physician indicating that the Veteran was having neuropathy as likely as not due to his long term effects of DM, a November 2005 VA examination opinion as to whether the Veteran currently had diabetic peripheral neuropathy prepared in conjunction with receipt of the November 2005 letter, statements from the Veteran as to his beliefs that he had peripheral neuropathy and its relationship to service, and the results of the March 2006 VA examination, wherein the examiner noted that the claims folder had been reviewed, which revealed no signs of neuropathy.  

The Veteran was notified of this decision in June 2006 and did not file a notice of disagreement and no evidence or argument was received which would have allowed the claim to remain open.  As such, the decision became final.

Evidence added to the record subsequent to the May 2006 rating determination includes VA treatment records, statements from the Veteran and his attorney, and the Veteran's testimony at his April 2014 hearing.  

The statements and testimony of the Veteran as to his beliefs that he currently has peripheral neuropathy of the extremities which is related to his service-connected DM are cumulative of information that was available at the time of the prior decision and are essentially cumulative in nature.  The VA treatment records added to the record contain no findings or diagnoses of peripheral neuropathy of any extremity.  The Board further notes that a portion of these treatment records were prepared by the same individual who had prepared the November 2005 letter that was considered in the last rating determination.  Both the Veteran and his attorney have made reference to the November 2005 letter as indicating that the Veteran has peripheral neuropathy related to his DM.  While there was no reference to this letter in the May 2006 rating determination, there was reference to the March 2006 VA examination in reaching the conclusion that the Veteran did not have peripheral neuropathy of any extremity.  As noted, above, both the November 2005 VA reviewer and the March 2006 VA examiner had the claims folder available to them when rendering their opinions, which contained the November 2005 letter.  Thus, the November 2005 letter was considered as part of the prior decision and cannot serve as a basis to reopen the claim.  

The newly received evidence does not relate to the unestablished element of a nexus between any current claimed disorder and service or the service-connected DM.  Absent competent evidence of a nexus, the evidence of current disability could not substantiate the claim.  Accordingly the newly received evidence is not new and material as it does not related to an unestablished fact necessary to substantiate the claims and the petitions to reopen must be denied.





Hypertension

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

With regard to hypertension, the rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is  predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or  more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran maintains that the symptomatology associated with his hypertension warrants an increased evaluation.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2007.  At the time of the examination, the Veteran was noted to have previously run out of medication which had resulted in his blood pressure rising and his blood pressure was not well controlled.  The Veteran was noted to be taking his blood pressure medication regularly at the time of the examination.  The Veteran was taking two pills for his medication at that time.  Blood pressure readings of 136/72, 138/70, and 130/68 were reported.  A diagnosis of hypertension associated with DM adequately controlled on medication was rendered at that time.    

Treatment records associated with the claims folder reveal continuous use of blood pressure medication throughout the appeal period.  

The Veteran was afforded an additional VA examination in July 2013.  The Veteran was noted to be taking continuous medication for his blood pressure at that time.  Blood pressure testing performed at that time revealed readings of 140/65, 132/59, and 141/62.  A diagnosis of hypertension was rendered at that time.  

At his April 2014 hearing, the Veteran testified that he was on blood pressure medication and that when he was placed on blood pressure medication he was having very high readings.  The Veteran indicated that his blood pressure medication had been gradually increased over time.  

After considering the totality of the evidence, the Board finds a disability rating of 10 percent is warranted.  The Veteran has continuously been on blood pressure medication throughout the appeal period.  The record indicates that a reported history of very high blood pressure readings which appear to indicate a history of diastolic pressure predominantly 100 or more.  A February 1999 treatment record noted blood pressure of 178/100 and poorly controlled blood pressure.  The March 2006 VA examination noted that in 2002, an increase in blood pressure medication was required for blood pressure control.  Resolving any doubt in the Veteran's favor, a 10 percent rating is warranted as the weight of evidence demonstrates continuous medication necessary for control with a history of diastolic pressure 100 or more.  

An evaluation of 20 percent is not warranted at any time as the weigh to the evidence does not demonstrate diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more at any time.  Thus, as there is no evidence of hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure  predominantly 200 or more, a disability rating in excess of 10 percent is not warranted.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the issues discussed above.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  During the entire increased rating period on appeal, the Veteran's service-connected hypertension has manifested symptoms including the use of continuous medication to control hypertension with a history of higher blood pressure readings but not diastolic pressure readings predominantly 110 or more or systolic pressure predominantly 200 or more.  The rating criteria specifically contemplate such symptomatology.  See 38 C.F.R. § 4.3 , Diagnostic Code 7101.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been considered.  The Veteran has not alleged that he has been unable to secure or follow substantially gainful employment due to hypertension; therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran. 


ORDER

Service connection for PTSD is denied.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

New and material evidence not having been received, the appeal to reopen the claim of service connection for right upper extremity peripheral neuropathy is denied.

New and material evidence not having been received, the appeal to reopen the claim of service connection for left upper extremity peripheral neuropathy is denied. 

New and material evidence not having been received, the appeal to reopen the claim of service connection for left lower extremity peripheral neuropathy is denied. 

New and material evidence not having been received, the appeal to reopen the claim of service connection for right lower extremity peripheral neuropathy is denied. 

A 10 percent evaluation, and no more, for hypertension is granted.  



REMAND

As it relates to the newly reopen claims of service connection for hearing loss and tinnitus, the Veteran should be afforded a VA audiological examination to determine the nature and etiology of any current hearing loss and tinnitus and their relationship, if any, to his period of service.  When rendering this opinion, the examiner is to concede that the Veteran sustained acoustic trauma in service based upon his service in Vietnam and the duties performed while in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the etiology of any current hearing loss and tinnitus.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and all other pertinent records should be made available to the examining physician for review and the examiner should note such review in the report. 

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current hearing loss or tinnitus, if found, is related to the Veteran's period of active service?  When rendering this opinion, the examiner is to concede that the Veteran was exposed to acoustic trauma while in service.  The examiner should provide detailed rationale for the opinion.

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining claims.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


